Case 1:20-cv-09865-JGK Document 21 Filed 05/28/21 Page 1 of 1

Law Office of Mohammed Gangat
Representing Employees in Employment and Discrimination Law and Related Litigation

 

 

  

 

 

 

 

 

USDSSDNY 675 Third Avenue, Suite 1810
May 28, 2021 DOCUMENT | New yore Boe. Ord
ELECTRONICALLY 1 ii ED mgangat@gangatplte.com
via ECF DOC # ____nne
ston. Judee John G, Woe PILED: © 2 La ppHICATION GRANTED
on. Uy ge oO 4 APILL : a ; So ORDERED

United States District Court co
g istrict 1 OTR Le A
outhern District of New York co ZI ia LDP

500 Pearl Street sf, :
New York, NY 10007 / 48/, John G. Koel, LES DA.

Re: Ashton King and Teashawn Smith y. Aptdeco, Inc., Reham Fagiri and Kalam Dennis;
No, 1:20-cv-09865-JGK

To the Honorable Judge Koeltl:

I represent Plaintiffs Ashton King and Teashawn Smith in the above-mentioned action, I
write to request an extension in time to file Plaintiffs’ Opposition to Defendants’ Motion to
Compel Arbitration filed on April 30, 2021 [ECF #16-18] and an extension in time for
Defendants to file a reply to Plaintiffs Opposition. The current deadline to file Plaintiffs’
Opposition is May 28, 2021 and for Defendants to file a reply is June 21, 2021.

This is the second time requesting an extension and Defendants consent to this request.
The previous request was made on May 13, 2021, and was granted by Your Honor on May 14,
2021. We request that the deadiine for the Opposition be extended to June 1, 2021 and the
deadline for the Reply be extended to June 25, 2021. The reason for this request is to allow
Plaintiffs additional time to get affidavits from non-parties to be submitted with their Opposition,

Thank you, in advance, for your time and attention to this matter.

Respectfully Submitted,
/s Mohammed Gangat
Mohammed Gangat, Esq.

 
